EXHIBIT 99.1 INDEX TO FINANCIAL STATEMENTS PAGE Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of June 30, 2011 and 2010 3 Consolidated Statements of Income for the years ended June 30, 2011, 2010 and 2009 4 Consolidated Statements of Shareholders’ Equity for the years ended June 30, 2011, 2010 and 2009 5 Consolidated Statements of Cash Flows for the years ended June 30, 2011, 2010 and 2009 6 Notes to Consolidated Financial Statements 8 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Continucare Corporation We have audited the accompanying consolidated balance sheets of Continucare Corporation as of June 30, 2011 and 2010, and the related consolidated statements of income, shareholders' equity, and cash flows for each ofthe three years in the period ended June 30, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Continucare Corporation at June 30, 2011 and 2010, and the consolidated results of its operations and its cash flows for each of the three years in the period ended June 30, 2011, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Continucare Corporation's internal control over financial reporting as of June 30, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated September 7, 2011 expressed an unqualified opinion thereon. /s/ Ernst & Young LLP Certified Public Accountants Miami, Florida September 7, 2011 2 CONTINUCARE CORPORATION CONSOLIDATED BALANCE SHEETS June 30, ASSETS Current assets: Cash and cash equivalents $ $ Certificate of deposit - Due from HMOs, net of a liability for incurred but not reported medical claims expense of approximately $23,889,000 and $23,394,000 at June 30, 2011 and 2010, respectively Prepaid expenses and other current assets Deferred income tax assets Total current assets Property and equipment, net Goodwill Intangible assets, net of accumulated amortization of approximately $6,602,000 and $4,705,000 at June 30, 2011 and 2010, respectively Deferred income tax assets Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable Total current liabilities Deferred income tax liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, $0.0001 par value: 100,000,000 shares authorized; 60,663,266 shares issued and outstanding at June 30, 2011 and 60,504,012 shares issued and outstanding at June 30, 2010 Additional paid-in capital Accumulated earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CONTINUCARE CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Year Ended June 30, Revenue $ $ $ Operating expenses: Medical services: Medical claims Other direct costs Total medical services Administrative payroll and employee benefits General and administrative Merger transaction expenses - - Total operating expenses Income from operations Interest income (expense), net ) Income before income tax provision Income tax provision Net income $ $ $ Net income per common share: Basic $ $ $ Diluted $ $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 CONTINUCARE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Additional Accumulated Total Common Stock Paid-In Earnings Shareholders’ Shares Amount Capital (Deficit) Equity Balance at June 30, 2008 $ $ $ ) $ Recognition of compensation expense related to issuance of stock options - - - Excess tax benefits related to exercise of stock options - - - Issuance of stock upon exercise of stock options 1 - Repurchase and retirement of common stock ) ) ) - ) Net income - - - Balance at June 30, 2009 Recognition of compensation expense related to issuance of stock options - - - Excess tax benefits related to exercise of stock options - - - Issuance of stock upon exercise of stock options - Shares withheld in connection with exercise of stock options ) ) ) - ) Purchase of noncontrolling interest in sleep diagnostic centers - - ) - ) Net income - - - Balance at June 30, 2010 Recognition of compensation expense related to issuance of stock options - - - Excess tax benefits related to exercise of stock options - - - Issuance of stock upon exercise of stock options 26 - Shares withheld in connection with exercise of stock options ) ) ) - ) Net income - - - Balance at June 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. 5 CONTINUCARE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Change in liability for unrecognized tax benefit ) - - Gain on change in fair value of contingent consideration ) - - Loss on impairment of fixed assets - - Loss on disposal of fixed assets Provision for bad debts - Compensation expense related to issuance of stock options Excess tax benefits related to exercise of stock options ) ) ) Deferred income tax expense Changes in operating assets and liabilities: Due from HMOs, net ) ) ) Prepaid expenses and other current assets ) ) Other assets, net ) Accounts payable Accrued expenses and other current liabilities ) ) Income taxes payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of certificates of deposit - ) ) Proceeds from maturities of certificates of deposit Acquisition of sleep diagnostic centers, net of cash acquired ) ) - Purchase of property and equipment ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayments under capital lease obligations ) ) ) Proceeds from exercise of stock options Shares withheld in connection with exercise of stock options ) ) - Excess tax benefits related to exercise of stock options Purchase of noncontrolling interest in sleep diagnostic centers - ) - Repurchase of common stock - - ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of fiscal year Cash and cash equivalents at end of fiscal year $ $ $ 6 CONTINUCARE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For the Year Ended June 30, SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING TRANSACTIONS: Purchase of equipment, furniture and fixtures with proceeds of capital lease obligations $ $ $ Retirement of treasury stock $
